Citation Nr: 1545719	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He served in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge.
This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board in his July 2007 VA Form 9.  He subsequently withdrew this request. 

The Board issued a decision in February 2012 that denied the claim for service connection for hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and in a July 2012 joint motion the parties requested that the Court vacate the February 2012 Board decision and remand the claim for further development and readjudication.  In a July 2012 Order, the Court granted the joint motion. 

In February 2013, July 2013, January 2014, and September 2014 the Board remanded this issue to the originating agency for action in accordance with the joint motion.  The case has been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim for service connection for hypertension is decided, because the RO and Appeals Management Center (AMC) did not substantially comply with the joint motion directives and previous Board remand directives.

As indicated in the September 2014 Board remand, the joint motion found that the August 2011 and October 2011 opinions by a VHA physician were inadequate to decide the Veteran's claim.  In particular, the VHA physician reported that several risk factors exist for hypertension, to include salt intake, alcohol intake, dyslipidemia, obesity, physical inactivity, certain personality traits and certain medical conditions, but failed to specifically relate any of these risk factors to the Veteran.  Moreover, the VHA physician indicated that, "in order to establish a causal nexus between PTSD and hypertension, it is necessary to know the symptomatology of PTSD as manifested by the specific patient."

In August 2013, a VA examiner rendered a new opinion related to the etiology of the Veteran's hypertension.  The opinion portion of the examination report, in its entirety, is as follows: "It is less likely than not that the [Veteran's hypertension] had its onset during active service since he was diagnosed in the 1970s, and it is less likely than not that it is related to his PTSD given adequate control on low doses of antihypertensives."  This examiner did not explain the basis for finding that the Veteran's hypertension was diagnosed in the 1970's, did not explain why "adequate control of hypertension on low doses of antihypertensives" means that PTSD could not have caused or aggravated the hypertension, and failed to discuss the factors listed by the VHA physician and address the symptomatology of PTSD, as was required in order for the Board to make findings in accordance with the joint motion.  For these reasons, the Board found the August 2013 VA opinion to be, at least partially, inadequate and remanded the matter for a new opinion.  

In May 2014, the same VA examiner submitted an addendum opinion into the record.  This opinion explained that, "there has been no definite link between PTSD worsening hypertension."  The Board's September 2014 remand explicitly noted that a "definite link" is not what is required to establish service connection.  The examiner went on to refer generally to findings in numerous studies.  The examiner, however, did not address the various symptoms of the Veteran's psychiatric disorder and determine whether it is as likely as not that the Veteran's psychiatric condition caused or aggravated his hypertension, as was required by the July 2012 joint motion and the Board's prior remands.  Furthermore, the examiner was instructed to address the various risk factors as identified by August 2011 and October 2011 VHA opinions and determine whether any of these risk factors are relevant in this Veteran's case.  As noted in the prior remand, the May 2014 opinion failed to adequately address this aspect of the Board's remand directives as well.  The opinion failed to address whether the Veteran exhibits any of the risk factors listed by the VHA physician in 2011 and, if so, whether they have caused or aggravated his hypertension.  Of particular relevance, the VHA physician listed risk factors such as alcohol intake, physical inactivity, certain personality traits and certain medical conditions as potentially having an impact on hypertension.  The May 2014 addendum opinion does not does not discuss whether the Veteran has any of the listed risk factors for hypertension, and does not discuss any causal connection between the Veteran's psychiatric symptoms and the Veteran's hypertension, to include an assessment of any symptoms related to his service-connected psychiatric disorder that may have manifested as a risk factor for hypertension.  

Following the September 2014 remand, which required an adequate assessment of each of these factors, the same VA examiner issued another addendum in June 2015, which was essentially duplicative of the prior opinions.  The examiner relied entirely upon a study indicating no direct link between hypertension and PTSD to conclude that it is less likely than not that the Veteran's hypertension was worsened by his PTSD.  This rationale was explicitly rejected by the Board's prior remand.  Further, the entirety of the remaining portion of the addendum opinion was that the Veteran did not require multiple medications to control his hypertension, which would be expected if PTSD was aggravating hypertension.  There was again no discussion of the various risk factors noted in the August 2011 and October 2011 VHA opinions, and no discussion of the symptoms of the Veteran's PTSD.  The Veteran was most recently examined for his PTSD in July 2014, at which time it was noted that he experiences nightmares two to three times per week, hypervigilance, exaggerated startle response, anxiety with panic attacks a few times per week, frequent crying, and significant sleep problems.  None of these symptoms were discussed by the VA examiner in the June 2015 report.  In sum, this examiner did not comply with the specific requirements of the Board's prior remands, which are needed to comply with the joint motion, compliance which was ordered by the Court.  The Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board has no choice and must once again remand this claim.  On remand, a new opinion should be obtained from an examiner other than the examiner who continuously submits inadequate reports.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain a medical opinion from an examiner with appropriate expertise to determine the etiology of the Veteran's hypertension.  This report must be completed by an examiner other than the examiner who completed the August 2013, May 2014 and June 2015 reports.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion; however, the state of the Veteran's health should be considered in the determination of whether another examination is required.

Based on the review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In providing answers to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If any negative opinion is reliant upon the type(s) of medications needed to control the Veteran's hypertension, the examiner is asked to discuss the reasoning for any correlation between hypertension medication and how a psychiatric disorder impacts hypertension.

The examiner must discuss the various risk factors, as well as the impact of the Veteran's PTSD symptomatology on his hypertension, as noted in the August 2011 and October 2011 VHA opinions.  Again, the July 2014 VA psychiatric examination report notes nightmares two to three times per week, hypervigilance, exaggerated startle response, anxiety with panic attacks a few times per week, frequent crying, and significant sleep problems.  

The supporting rationale for all opinions expressed must be provided.  

2.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




